Name: 92/292/EEC: Commission Decision of 19 May 1992 on specific financial contributions from the Community for the eradication of avian plague in the United Kingdom (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  EU finance;  environmental policy;  agricultural activity;  food technology
 Date Published: 1992-06-04

 Avis juridique important|31992D029292/292/EEC: Commission Decision of 19 May 1992 on specific financial contributions from the Community for the eradication of avian plague in the United Kingdom (Only the English text is authentic) Official Journal L 152 , 04/06/1992 P. 0041 - 0041COMMISSION DECISION of 19 May 1992 on specific financial contributions from the Community for the eradication of avian plague in the United Kingdom (Only the English text is authentic) (92/292/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as amended by Regulation (EEC) No 3763/91 (2), and in particular Article 3 thereof, Whereas an outbreak of avian plague occurred in the United Kingdom in the month of January 1992; whereas the appearance of this disease is a serious danger to the Community's poultry and, in order to help eradicate the disease as rapidly as possible, the Community has the possibility of making good the losses so caused; Whereas as soon as the presence of avian plague was officially confirmed the United Kingdom authorities took appropriate measures which included the measures as listed in Article 3 (2) of Council Decision 90/424/EEC; whereas such measures were notified by the United Kingdom authorities; Whereas the conditions for Community financial assistance have been met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 For the outbreak of avian plague which occurred during the month of January 1992 the United Kingdom may obtain Community financial assistance. The financial contribution by the Community shall be: - 50 % of the costs incurred by the United Kingdom in compensating owners for the slaughter, destruction of poultry and poultry products as appropriate, - 50 % of the costs incurred by the United Kingdom for the cleaning, disinsectization and disinfection of the holding and equipment, - 50 % of the costs incurred by the United Kingdom in compensating owners for the destruction of contaminated feedingstuffs and contaminated equipment. Article 2 1. The Community financial contribution shall be granted after supporting documents have been submitted. 2. The documents referred to in paragraph 1 shall be sent by the United Kingdom no later than six months from the notification of this Decision. Article 3 The Commission will follow developments in the disease situation and, if necessary, due to the evolution of the disease a new Decision will be adopted in accordance with the provisions laid down in Article 3 (4) of Council Decision 90/424/EEC. Article 4 This Decision is addressed to the United Kingdom. Done at Brussels, 19 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 356, 24. 12. 1991, p. 1.